Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-17 are pending and presented for examination on the merit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-182538 to Narishima et al. (cited by Applicant; machine translation provided for citation).
Regarding claim 1, Narishima et al. teaches an electrolyte membrane comprising a polymer electrolyte formed by polymerization and Ftergent 251 (trade name, Neos 
Regarding claims 6-8, since Ftergent 251 (trade name, Neos Co., Ltd) ([0047] Example 6) is one of the named nonionic fluorosurfactants according to the current application and meets the claimed structure according to claims 2-5 as explained below, the claimed properties and weight average molecular weight have to follow. 
Regarding claim 13, Narishima et al. teaches that the polymer electrolyte is a copolymer of a proton dissociative vinyl monomer and a cross-linking agent having at least three C=C double bonds in one molecule (abstract; [0012-16]) and that the proton dissociable vinyl monomer contains a proton dissociable functional group, for example, a sulfonic acid group, a phosphonic acid group, a sulfate group, a phosphoric acid group and a carboxylic acid group ([0013]). The polymer electrolyte is an ionic-group-containing hydrocarbon polymer.
Regarding claim 14, Narishima et al. teaches that a gas diffusion electrode containing a catalyst is provided on either side of the electrolyte membrane ([0032]; [0033]). This structure reads on the claimed catalyst coated membrane.
Regarding claims 16 and 17, Narishima et al. teaches a fuel cell including the electrolyte membrane and electrodes, i.e. a membrane electrode assembly ([0008]; [0032]).

Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-182538 to Narishima et al. as evidenced by US 2017/0198161 to Kato et al.
Regarding claims 2-5, Narishima et al. teaches Ftergent 251 (trade name, Neos Co., Ltd) ([0047] Example 6), which is one of the named nonionic fluorosurfactants according to the current application. It meets the claimed compound having a fluorinated alkenyl group per claim 2 or a perfluoroalkenyl group per claim 3 and a nonionic lyophilic group which is a polyether group per claim 4 or a group having a polyalkyl ether structure per claim 5, as evidenced by Kato et al. which teaches that Ftergent 251 (made by Neos Company Ltd.) is a fluorine-based surfactant of n=8 in the rational formula represented by Chemical Formula 1 ([0041]).

    PNG
    media_image1.png
    143
    387
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Narishima et al. as applied to claim 1 above,
Regarding claim 10, Narishima et al. teaches that the electrolyte membrane comprises a composite layer that is a composite of the polymer electrolyte and a polymer porous substrate, for example, polytetrafluoroethylene ([0017]), the composite 
Although Narishima et al. does not expressly teach an example using a fluorine-containing polymer porous substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have done so, because Narishima et al. names polytetrafluoroethylene as one of the porous substrates ([0017]), and the skilled artisan would have obtained expected results applying a known element to a known product.
Regarding claims 11 and 12, since polytetrafluoroethylene is one of the named polymer porous substrates according the current application, the fluorine-containing polymer porous substrate is a porous substrate containing 50 mass% or more of fluorine atoms per claim 11 and having an oxygen atom content measured by X-ray photoelectron spectroscopy of 10 mass% or less per claim 12 as polytetrafluoroethylene consists wholly of carbon and fluorine.

Claims 1, 9, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/005267 to Lee et al.
Regarding claim 1, Lee et al. teaches an electrolyte membrane comprising a fluorinated proton conducting polymer (polymer electrolyte) and a fluorinated surfactant, e.g. fluorooxyethylene ether (abstract; claims 1 and 8; Page 10, line 22 to Page 11, line 20), which is a nonionic fluorosurfactant.
Although Lee et al. does not expressly teach an example using a nonionic fluorosurfactant in the electrolyte membrane, it would have been obvious to one of 
Regarding claim 9, Lee et al. teaches that the fluorinated surfactant is present in an amount of 0.1 to 40 parts by weight, based on 100 parts by weight of the fluorinated proton conducting polymer or polymer electrolyte (claim 9; Page 14, lines 16-23). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 14, Lee et al. teaches a membrane electrode assembly (MEA) comprising the electrolyte membrane together with a catalytic electrode and a gas-diffusion layer (Page 32, lines 1-4); this structure reads on the claimed catalyst coated membrane.
Regarding claims 16 and 17, Lee et al. teaches a polymer electrolyte fuel cell comprising a membrane electrode assembly comprising the electrolyte membrane according to claim 1 (Page 16, lines 6-12).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Narishima et al. or Lee et al. as applied to claim 1 above, in view of US 5,998,057 to Koschany et al.
Regarding claim 15, Narishima et al. teaches that a gas diffusion electrode containing a catalyst is provided on either side of the electrolyte membrane ([0032]; [0033]). Lee et al. teaches a membrane electrode assembly (MEA) comprising the electrolyte membrane together with a catalytic electrode and a gas-diffusion layer (Page 32, lines 1-4).
Narishima et al. or Lee et al. does not expressly teach that the catalyst layer contains a fluoropolymer electrolyte.
Koschany et al. also relates to a assembly containing an electrolyte membrane and a catalytically active layer coated on either the electrolyte membrane or a gas diffusion electrode (column 2, lines 61-67; column 4, lines 39-44; claim 24) and teaches that the catalyst layer contains a mixture of ion conductive material, e.g. nafion polymer and noble metal catalyst (column 2, line 67 to column 3, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed catalyst layer containing a fluoropolymer electrolyte such as nafion polymer in the catalyst coated membrane of Narishima et al. or Lee et al., motivated by the fact that Koschany et al. demonstrates the use of a ion conductive polymer such as nafion polymer to provide H+-ion conductivity and bind the catalyst in the thin catalyst layer (column 2, line 67 to column 3, line 15). The skilled artisan would have obtained expected results applying a known element to a known product.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Heng M. Chan/           Examiner, Art Unit 1725           



/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725